                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


UNITED STATES FOR USE OF
DEEPALI CO., LLC,

       Plaintiff,                           Case No. 17-12911

v.                                          HON. GEORGE CARAM STEEH

FUTURENET GROUP, INC., and
WESTERN SURETY COMPANY,

     Defendants.
_______________________________/

     OPINION AND ORDER GRANTING IN PART AND DENYING IN PART
       PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT (ECF No. 50)

       Plaintiff Deepali Co., L.L.C., seeks a default judgment against

FutureNet Group, Inc. This case involves the construction of the visitor

center at the Detroit International Wildlife Refuge in Trenton, Michigan.

FutureNet was the general contractor and obtained payment and

performance bonds from Western Surety Company. Deepali is a

subcontractor of FutureNet that alleges it was not paid for labor and

materials it provided for the project. Contending that FutureNet owes it

$320,751.54, Deepali sued both FutureNet and Western. During this

litigation, FutureNet was placed in receivership in state court and this action



                                      -1-
was stayed as to FutureNet. The stay has been lifted, but FutureNet did

not obtain counsel and has not responded to the default motion.1

      Deepali sought payment for the amount FutureNet allegedly owed it

from the surety, Western. In ruling on Western’s motion for summary

judgment, the court determined that parts of Deepali’s claim were

unenforceable as a matter of law. Specifically, the court determined that

the following were unenforceable: Change Order 6 ($160,871.77), Change

Order 7 ($98,812), and Pay Application 7 ($29,062.95), for a total of

$288,746.72. See ECF No. 45.

      Nonetheless, Deepali seeks to recover these items as part of its

$320,751.54 claim against FutureNet. Deepali asserts that in its discovery

responses, FutureNet admitted to owing Deepali this amount. However, if

the court were to enter judgment in the amount requested by Deepali, it

would be inconsistent with the court’s previous order finding portions of

Deepali’s claim unenforceable.

      Deepali suggests that, although the court found claims in the amount

of $288,746.72 unenforceable against Western, it would not be inconsistent

to award this amount as part of its total claim against FutureNet. However,



1
 The court provided FutureNet 30 days after the stay was lifted to obtain counsel. ECF
No. 36.
                                          -2-
the liability of FutureNet, as the general contractor, and Western, as

FutureNet’s surety, is coextensive. See, e.g., Consol. Elec. &

Mechanicals, Inc. v. Biggs Gen. Contracting, Inc., 167 F.3d 432, 435 (8th

Cir. 1999) (“A surety’s liability under the Miller Act is measured by the

general contractor’s liability under the construction contract.”); United

States v. Hartford Accident & Indem. Co., 168 F.Supp. 3d 824, 832 (D. Md.

2016) (“[T]he surety on a Miller Act payment bond is liable only to the

extent that the general contractor would be liable.”). By implication, any

claim brought by Deepali that is unenforceable against Western is also

unenforceable against FutureNet. See Hartford, 168 F.Supp. 3d at 832

(“[I]t is a ‘cardinal rule of the surety/principal relationship that a surety

occupies the shoes of its principal.’”).

      To avoid inconsistent judgments, courts have postponed entering

default judgments in multiple-defendant actions until the liability of the

answering defendants has been adjudicated. See Nautilus Ins. Co. v.

I.L.S. General Contractors, Inc., 369 F.Supp. 2d 906, 908-909 (E.D. Mich.

2005). When multiple defendants are jointly liable or have similar

defenses, courts apply the same legal rulings to the defaulting defendants

as to the answering defendants. “[I]f an action against the answering

defendants is decided in their favor, then the action should be dismissed

                                        -3-
against both answering and defaulting defendants.” In re First T.D. & Inv.,

Inc., 253 F.3d 520, 532 (9th Cir. 2001); see also Gulf Coast Fans, Inc. v.

Midwest Elecs. Importers, Inc., 740 F.2d 1499, 1512 (11th Cir. 1984) (“It

would be incongruous and unfair to allow [the plaintiff] to collect a half

million dollars from [the defaulting party] on a contract that a jury found was

breached by [the plaintiff].”).

      The court’s grant of summary judgment in favor of Western accrues

to the benefit of FutureNet; it would be “incongruous” and “unfair” to hold

FutureNet liable for charges that the court has determined are

unenforceable. See Lewis v. Lynn, 236 F.3d 766, 768 (5th Cir. 2001); Frow

v. De La Vega, 82 U.S. 552, 554 (1872). Accordingly, the court will deny

Deepali’s motion for default judgment to the extent it is inconsistent with the

court’s summary judgment ruling. See ECF No. 45 (denying Deepali’s

claims in the amount of $288,746.72).

      The court did not make a prior ruling on the remaining part of

Deepali’s claim, which amounts to $32,004.82. Given FutureNet’s failure to

obtain new counsel or to respond to Deepali’s motion, the court agrees that

FutureNet is in default. Deepali has sufficiently supported its motion for

liability and damages in the amount of $32,004.82. See ECF No. 50.




                                      -4-
     Therefore, IT IS HEREBY ORDERED that Deepali’s motion for

default and default judgment (ECF No. 50) is GRANTED IN PART and

DENIED IN PART, consistent with this opinion and order.

Dated: September 18, 2019

                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                              CERTIFICATE OF SERVICE

               Copies of this Order were served upon attorneys of record on
                 September 18, 2019, by electronic and/or ordinary mail.

                                  s/Marcia Beauchemin
                                      Deputy Clerk




                                           -5-
